Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 1 of 27



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division


  Yolaisy Perez, as the presumptive
  Personal Representative of the Estate of                 Case No.:
  Lester Jesus Machado,

        Plaintiff,
  v.

  CITY OF HIALEAH;
  LIEUTENANT ANTONIO LUIS,
  individually and in his official capacity
  as a police officer for the City of Hialeah;
  OFFICER JOSE ABEL, individually
  and in his official capacity as a police
  officer for the City of Hialeah; OFFICER
  FELIX ELIAS, individually and in
  his official capacity as a police officer
  for the City of Hialeah; OFFICER DANIEL
  GARCIA, individually and in his official capacity
  as a police officer for the City of Hialeah; OFFICER
  DANIEL GATO, individually and in his official capacity
  as a police officer for the City of Hialeah; OFFICER
  ESTEBAN HOLLAND, individually and his official
  Capacity as a police officer for the City of Hialeah;
  OFFICER ADRIAN VIDAL, individually and in
  his official capacity as a police officer for the
  City of Hialeah; OFFICER TEANNIE HERNANDEZ,
  individually and in her official capacity as a police
  officer for the City of Hialeah; OFFICER MARIA
  BENITEZ, individually and in her official capacity
  as a police officer for the City of Hialeah; OFFICER
  LORENZO RODRIGUEZ, individually and in his
  official capacity as a police for the City of Hialeah;
  OFFICER JAMES BURKE, individually and in his
  official capacity as a police officer for the City of
  Hialeah; and OFFICER JOSE PICO, individually and
  in his official capacity as a police officer for the
  City of Hialeah;

       Defendants.
  __________________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 2 of 27




         Plaintiff, Yolaisy Perez, as presumptive Personal Representative of the Estate of

  Lester Jesus Machado (“Machado”), deceased, sues Defendants, City of Hialeah

  (“Hialeah” or the “City””); LIEUTENANT ANTONIO LUIS, individually and in his official

  capacity as a police officer for the City of Hialeah (“Luis”); OFFICER JOSE ABEL,

  individually and in his official capacity as a police officer for the City of Hialeah (“Abel”),

  OFFICER FELIX ELIAS, individually and in his official capacity as a police officer for the

  City of Hialeah (“Elias”); OFFICER DANIEL GARCIA, individually and in his official

  capacity as a police officer for the City of Hialeah (“Garcia”); OFFICER DANIEL GATO,

  individually and in his official capacity as a police officer for the City of Hialeah (“Gato”);

  OFFICER ESTEBAN HOLLAND, individually and his official capacity as a policy officer

  for the City of Hialeah (“Holland”), OFFICER ADRIAN VIDAL, individually and in his

  official capacity as a policy officer for the City of Hialeah (“Vidal”); OFFICER TEANNIE

  HERNANDEZ, individually and in her official capacity as a police officer for the City of

  Hialeah (“Hernandez”); OFFICER MARIA BENITEZ, individually and in her official

  capacity as a police officer for the City of Hialeah (“Benitez”); OFFICER LORENZO

  RODRIGUEZ, individually and in his official capacity as a police officer for the City of

  Hialeah (“Rodriguez”); OFFICER JAMES BURKE, individually and in his official capacity

  as a police officer for the City of Hialeah (“Burke”); and OFFICER JOSE PICO (“Pico”),

  individually and in his official capacity as a police officer for the City of Hialeah;

  independently, jointly and severally, and allege:
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 3 of 27



                   Nature of the Case and Identification of the Parties

  1.    This lawsuit presents claims for damages for the wrongful death of 24 year old

        Machado, brought by Yolaisy Perez, as Personal Representative of his Estate, on

        behalf of the Estate and his statutory survivors.

  2.    The Plaintiff, Yolaisy Perez, is and was at all times material hereto an adult resident

        and citizen of the State of Florida.

  3.    Mrs. Perez is, pursuant to the laws of the State of Florida, the presumptive

        Personal Representative of the Estate of her son, Lester Jesus Machado, and is

        authorized by law to bring this action.

  4.    Machado died as a result of gunshot wounds sustained on or about October 1,

        2017, when he was shot and killed by the City of Hialeah’s police officers named

        herein who were then employed by the City and acting in the scope of their capacity

        as police officers for the City.

  5.    The Defendant City is a municipality within Miami-Dade County, organized under

        the laws of the State of Florida, and is responsible through its officers, employees,

        servants, and agents for enforcing the rules and regulations of the City, and for

        ensuring that its officers, employees, servants, and agents obey the laws of the

        United States and of the State of Florida.

  6.    The City at all times material hereto operated the City of Hialeah Police

        Department (the “Department”).

  7.    Defendants Luis, Hernandez, Benitez, Rodriguez, Burke, Pico, Abel, Vidal, Garcia,

        Holland, Elias, and Daniel Gato, were at all times material hereto, duly appointed
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 4 of 27



        police officers of the Department, acting within the course and scope of their

        employment and under color of law, employed by the City.

  8.    This action alleges violations of civil rights and of state and federal laws that

        resulted in Machado’s death on October 1, 2017.

  9.    This suit asserts that the Defendants acted illegally, improperly, and negligently in

        that the acts and/or omissions of the City, its police department, and its police

        officers, created an atmosphere of hostility and violence against citizens, including

        Machado, by among other things, negligent use of excessive force, intentional

        excessive use of force, conducting improper high speed chases using police

        vehicles, and failing to take remedial action in the face of substantial evidence of

        a pattern or practice of excessive use of force by City police officers.

  10.   Further, this lawsuit alleges that on October 1, 2017, Officers Abel, Vidal, Garcia,

        Holland, Elias, and Gatounjustifiably and without provocation shot and killed

        Machado.

  11.   Defendants Hernandez, Benitez, Rodriguez, Burke, Able, and Pico all participated

        in an improper police chase through the streets of Hialeah and into unincorporated

        ,Miami-Dade County, where Machado ultimately lost control of his motor vehicle

        due to being rammed from the rear and crashed into a Metrorail support column

        near N.W. 79th Street and 37th Avenue.

  12.   Defendant Luis, a Lieutenant in the Hialeah Police Department, participated in the

        improper chase, at one point countermanding an order given by another officer to

        stop the chase, continuing personally to pursue Machado, ramming Machado’s

        vehicle from the rear, causing Machado to lose control and crash as described
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 5 of 27



        above. Immediately after Machado’s vehicle came to stop, the Defendants listed

        in paragraph 4, above, opened fire, discharging approximately 128 rounds of 9mm

        projectiles at Machado’s vehicle, striking the vehicle over 80 times. Subsequently,

        the medical examiner removed 7 projectiles from Machado’s body, including one

        from his skull and one from his stomach.

  13.   As alleged more particularly herein, Defendant City and its police officers are

        legally liable for Machado’s death because of their pattern or practice of permitting,

        acquiescing to, and/or implicitly condoning excessive use of force by its police

        officers in the exercise of their official functions under color of law.

  14.   This lawsuit alleges that the City and its police officers named herein were

        deliberately indifferent to the rights of the public, including specifically Machado, in

        failing to have and follow a proper protocol for police chases and the use of force

        during police chases thus ignoring the rights of its citizens, including Machado.

        Such failure resulted in police officers operating on a day-to-day basis without any

        real concern for internal supervisory review so that “street justice” became

        commonplace. This failure resulted in an atmosphere of invulnerability for the

        members of the police force. The City’s dereliction of its governmental function as

        described herein culminated in the improper police chase described herein and the

        shooting death of Machado on October 1, 2017.

  15.   Machado was killed after the police officers named herein fired 128 gun shots at

        close range, many striking Machado in his body, even though immediately prior to

        the shooting Machado was unarmed, his vehicle had come to stop, and he was

        not a threat to any of the officers, himself, or anyone else.
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 6 of 27



  16.   In the immediate aftermath of the shooting, Machado was found dead on the

        passenger side of his vehicle’s back seat. It is apparent that after the crash, and

        the hail of gun fire leveled at him, Machado was seeking shelter and protection

        from the gunfire, and was not resisting, attempting to flee or retaliate in any way

        against the overwhelming fire power leveled against him.

  17.   Plaintiff seeks damages against Defendants for violation of Machado’s rights under

        the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments to the Constitution of

        the United States of America pursuant to 42 U.S.C. § 1983, as well as other federal

        laws. Additionally, Plaintiff asserts state law claims for negligent wrongful death

        and demands trial by jury.

                                     Jurisdiction and Venue

  18.   This action for damages is brought to redress violations of federally protected

        constitutional rights pursuant to 42 U.S.C. §§ 1983 and 1988, and the Fourth, Fifth,

        Sixth, Eighth, and Fourteenth Amendments to the Constitution of the United States

        of America, along with supplemental state law claims for wrongful death.

  19.   This Court enjoys jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, and 2201-02;

        whereas 28 U.S.C. § 1367(a) grants the Court supplemental jurisdiction over the

        state law claims.

  20.   Furthermore, additional pendent claims under the laws of the State of Florida for

        wrongful death are brought pursuant to Florida Statute §§ 768.16 - 26 (the

        “Sovereign Immunity in Tort Actions” statute).

  21.   Venue properly lies in the Southern District of Florida because all events giving

        rise to this action occurred in Miami-Dade County, Florida.
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 7 of 27



  22.   Notice of this claim has been provided to the Defendants in accordance with Fla.

        Stat. §768.28 and Plaintiff has satisfied all conditions precedent to bring this

        lawsuit. (See letter to Hialeah Mayor Carlos Hernandez, et al, dated October 27,

        2017, a copy of which is attached hereto as Exhibit A).

                                         Jury Demand

  23.   Plaintiff demands a trial by jury of all issues so triable as of right.

                                     General Allegations

  24.   On or about Sunday, October 1, 2017, at approximately 4 a.m., a police officer

        employed by the City believed to be Defendant Hernandez allegedly stopped

        Machado for a routine traffic violation near 22nd Street and 9th Avenue in Hialeah.

        For reasons unknown, Machado left the scene where the initial traffic stop took

        place. Thereafter, the Defendant police officers named herein commenced a high

        speed chase through the streets of Hialeah, shooting at Machado during the chase

        at least once. It is unknown if Machado was struck by a bullet at that time. The

        high speed chase continued until Machado crashed his vehicle near N.W. 79th

        Street and 35th Avenue, just outside of Hialeah city limits. At that time, unjustifiably

        and without provocation, the six police officers identified herein shot at Machado

        no less than 128 times, striking him multiple times, and killing him. Subsequently,

        the medical examiner removed seven 9mm projectiles from Machado’s body.

  25.   During the chase, a Hialeah Police Department Sergeant called off the chase via

        radio. However, Defendant Luis countermanded that order, continued personally

        to pursue Machado in his own police cruiser, rammed Machado’s vehicle from the

        rear causing Machado to lose control of his vehicle and crash into a Metrorail
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 8 of 27



        support column. At that point, Machado’s vehicle was stopped, Machado was

        unarmed, and Machado presented no risk of harm to anyone. For no apparent

        reason, the six officers named herein immediately and repeatedly shot Machado

        until he was dead.

  26.   The Defendant officers’ improper and unnecessary high speed chase and

        subsequent shooting at and killing Machado is but one of many inappropriate

        incidents of excessive use of force by City police officers, including shootings in

        the City and involving the Department.

          PATTERN & PRACTICE REGARDING EXCESSIVE USE OF FORCE

  27.   On July 31, 2010, a Hialeah Police Officer, Ruben Miguel, conducted a traffic stop

        on a Mr. Martinez. Officer Miguel was seen by several citizen witnesses nearby

        pulling Martinez from his vehicle and kicking him repeatedly once Martinez was on

        the ground. A security guard at a Metrorail station across the street from where

        this incident occurred observed the entire event. The witness, Mr. Reeves, advised

        that he yelled at Officer Miguel, “Enough!” after which Miguel stopped kicking

        Martinez, handcuffed him, and put him in the back of a police vehicle. Later,

        Reeves stated that Miguel told him that Martinez had “just killed someone,” which

        was false and apparently made to justify Miguel’s violence towards Martinez.

  28.   On December 12, 2012, a juvenile, having the initials D.E., was in custody,

        handcuffed in the back seat of a Hialeah police car. Hialeah police officer Barbaro

        Hernandez opened the car door and demanded that D.E. apologize for calling

        Hernandez an offensive name.       D.E. refused to apologize, which resulted in
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 9 of 27



        Hernandez striking him in the face several times. This incident was witnessed by

        two other Hialeah police officers who stood by and did nothing.

  29.   On September 4, 2013, a Mr. Charles and some friends were at a restaurant in

        Hialeah having drinks. As they were leaving, a dispute developed between the

        restaurant manager and Mr. Charles concerning the payment of the bill. The

        manager asked a Hialeah police officer, Wilcox, to intervene.        Officer Wilcox

        confiscated Mr. Charles’s ID card, placed him in a half-nelson or an arm bar, and

        took him outside. Once outside, Wilcox placed Charles in a choke hold, slammed

        him to the ground injuring his ribs, and placed him under arrest. During this time,

        a second Hialeah officer intervened and assisted in “choking out” Mr. Charles,

        even though he was already hand-cuffed.

  30.   On May 21, 2011, Hialeah police officer Medina stopped a Mr. Rodriguez for a

        traffic violation. Mr. Rodriguez was a commercial driver and was concerned about

        the effect of receiving a traffic ticket on his profession. Medina wrote two traffic

        citations, presented them to Mr. Rodriguez, and asked him to sign them.

        Rodriguez said that he was going read them before he signed them. At that point

        Medina instructed Rodriguez to get out of his vehicle, which he did. Medina then

        began yelling and spitting on Mr. Rodriguez.        When Mr. Rodriguez moved

        backward to avoid being spat upon, Medina struck him, knocked him to the ground,

        and arrested him. When Rodriguez made a formal complaint, Medina gave a

        sworn statement of the incident denying Rodriguez’s allegations. Unfortunately for

        Officer Medina the entire incident was captured on a nearby business’s security
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 10 of 27



        camera. The security video proved that Medina’s version in his sworn statement

        was false.

  31.   On October 15, 2015, Hialeah police officer Castellon responded to a complaint of

        a loose dog in a residential neighborhood. Castellon shot and killed the dog with

        his service firearm.    As result of the discharge of his firearm while on duty,

        Castellon’s supervisor went to the scene. Castellon reported that he shot the dog

        because the dog had bitten him on the ankle. Fire rescue responded, examined

        Castellon, and found no evidence of any injury or other sign of a dog bite.

        Castellon refused any medical treatment. The Department generated an

        Excessive Use of Force report as a result of this incident but otherwise took no

        action.

  32.   On February 4, 2012, several Hialeah police officers were dispatched to a so-

        called “gentlemen’s club” in Hialeah due to a fight and discharge of a firearm. On

        arrival, one Jose Mejia was arrested on charges of disorderly intoxication,

        obstruction of justice, and violation of probation. Mejia alleged that once arrested

        and placed in the back of a police car, a Hialeah Sergeant took him out of the

        police car and began punching and kicking him. Mejia further alleged that before

        the arrest, a “big, bulky police officer” tackled him and held a gun to his head telling

        him that he would be shot if he moved. After being arrested, Mejia claimed that

        the police took him to the parking lot of a nearby Home Depot, where the

        aforementioned Sergeant took him out of the car and, while still handcuffed, threw

        him to the ground, kicked him repeatedly, put his foot on Mejia’s neck, and called
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 11 of 27



        him names with racial slurs. This incident generated an Excessive Use of Force

        report by the Department but otherwise took no action

  33.   On an unknown (because it is not stated in the Department’s Internal Affairs

        Report) date in late 2012, a minor, W.P., was arrested by Hialeah officer Medina

        (the same Medina mentioned in ¶ 30, supra) for alleged disorderly conduct and

        resisting arrest without violence. W.P. and some friends had gone to a Taco Bell

        in Hialeah after attending a party. W.P. parked his car at a McDonalds next to the

        Taco Bell. As he was leaving, he observed a police car with its lights off approach

        him. W.P. yelled to his friends; immediately thereafter a policeman, Medina,

        appeared pointing his gun at him. W.P. said that when he saw the officer, he

        immediately got on the ground. W.P. further said that Medina then forcible put his

        knee on his back causing injury to his jaw and temple. Medina then placed his

        hands on W.P.’s face and dug his fingers into his eye causing rupture of blood

        vessels in his eyeball. W.P. provided the investigator with photographs from his

        cell phone of his face and injuries having the date of the arrest. W.P. also was

        able to pick out Medina’s photograph from the departmental photo album.

  34.   On June 12, 2012, a Ms. Hernandez was visiting with friends in Hialeah.

        Apparently, an argument broke out and someone, presumably a neighbor, called

        the police. Two Hialeah police officers responded. By then, Ms. Hernandez and

        her friends were leaving the home. However, the two officers stopped their vehicle

        as they had seen the vehicle leaving the scene of the alleged altercation. Ms.

        Hernandez and one of the officers got into a verbal altercation because Ms.

        Hernandez believed there was no reason to stop them.            According to Ms.
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 12 of 27



        Hernandez and witnesses, one of the officers grabbed her by the neck and threw

        her to the ground. Witnesses present told the officers that Ms. Hernandez was 4

        months pregnant.     One of the officers nevertheless fired his Taser, striking Ms.

        Hernandez while she was on the ground. Ms. Hernandez was transported to

        Jackson Memorial Hospital for treatment due to being tazed while pregnant. Later,

        Ms. Hernandez proved not to be pregnant, but the police officer who tazed her

        believed, or had reason to so believe, at the time he fired his Taser at her, that she

        was pregnant. This officer, N. Lopez, is noted to have a prior sustained similar

        complaint for battery. No action was taken by the Department against any of the

        officers involved.

  35.   A minor, C.D., was arrested in his home by Hialeah police officer Barbaro

        Hernandez during late 2012 for possession of narcotics.           C.D. alleged that

        Hernandez arrested him, handcuffed him, and placed him in the back of a police

        vehicle. While he was so situated, Hernandez opened the door to the police

        vehicle and told him “you know that you are going to have to pay for calling me an

        (expletive) because as a man you need to respect me in the streets.” Hernandez

        then removed the handcuffs and asked, “Are you going to say you’re sorry?” C.D.

        refused to apologize. Hernandez then instructed C.D. to put his hands down. C.D.

        refused and Hernandez slapped him twice in the face. C.D. reported that there

        were two or three other Hialeah police officers present who witnessed the incident,

        but did nothing. C.D. said that that two of the other police officers were standing

        in positions to as to block the view of others in the area so that no one else could

        witness the incident. Hialeah Internal Affairs conducted an investigation. The
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 13 of 27



        Hialeah IA investigation indicates that none of the officers present at the time

        corroborate C.D.’s allegations.    Subsequently, however, a Hialeah Sergeant

        verified that he observed an injury on C.D.’s face, and an ID Tech who

        photographed C.D.’s face confirmed the presence of injuries on the left cheek

        where C.D. said he was struck by Hernandez, and confirmed that the skin was

        broken but not bleeding at the time. The investigating officer contacted Hernandez

        after this disclosure by the ID Tech, but he refused to provide further statements.

        Although an IA report was prepared, corroborating witnesses gave statements,

        and Hernandez refused to cooperate further, no further action was taken by the

        Department.

  36.   On May 20, 2013, a Ms. Reyes, a resident of Hialeah, called the Department

        because of a domestic disturbance between her brother and her mother. Two

        Hialeah police officers responded. The police told her that because her mother

        contradicted her claims, there was nothing they could do. Nevertheless, officer

        Beato stated that if his brother was beating up his mother, he would take it upon

        himself to teach his brother a lesson. At that, Ms. Reyes approached the car in

        which her brother was seated and struck it with her hand. Officer Beato then

        grabbed her by the neck and threw her against the car resulting her knee striking

        the bumper, injuring her. The officers permitted her mother and brother to leave

        the scene in their car and threatened Ms. Reyes with arrest. However, the officers

        left the scene without taking any action. This incident was reported to Department,

        which conducted an excessive use of force investigation, but took no action.
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 14 of 27



  37.   On May 13, 2011, Mr. D. Rivero was arrested by Hialeah Sergeant Yan Perez for

        alleged aggravated assault on a police officer with a motor vehicle. The charges

        were eventually dropped. But, in an astonishing circumstance, , after conducting

        an IA investigation of Rivero’s allegations of Perez’s use of excessive force and

        battery against Mr. Rivero, the Department found that no action was warranted

        against Sergeant Perez. The specific allegations by Mr. Rivero, corroborated by

        his girlfriend who was a witness and also was arrested, involve a traffic court

        hearing on the date in question arising from a prior traffic citation given by Perez

        to Rivero’s girlfriend. Rivero and his girlfriend appeared for the traffic hearing, but

        when the case was called, Perez dismissed the citation. As the parties were

        walking outside of the courthouse, Perez approached the couple and demanded

        that they thank him for dismissing the charges. Perez began using profanity when

        Rivero and his girlfriend refused to acknowledge him. Rivero and his girlfriend left

        the courthouse in their vehicle but soon noticed that Perez was following them.

        Nervous that Perez was following them, Rivero failed to come to a complete stop

        at a stop sign and was subsequently pulled over by a City of Miami police officer.

        Perez also pulled over behind the City of Miami police vehicle. Rivero heard Perez

        telling the City of Miami police officer that he would serve as a witness to Rivero’s

        infraction. After the citations were issued, Rivero left, but again shortly after

        leaving the scene where he received the citation for running the stop sign, he again

        noticed that Perez was following. Rivero tried unsuccessfully to lose Perez by

        turning onto the Jackson Memorial/University of Miami campus. Shortly thereafter,

        Perez again stopped Rivero and his girlfriend and ordered them out of the car. At
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 15 of 27



        the time, Rivero’s girlfriend was on her cell phone with Miami-Dade County Police

        who told her that an officer was on the way to their location. Perez approached

        Rivero’s vehicle and ordered him to “get the f**k out of the car.” This command

        was recorded and verified by the City of Miami Police Department Communications

        Recording. Rivero, and ultimately his girlfriend, both complied with Perez’s orders.

        Perez arrested Rivero for an alleged battery on a police officer. Once at the police

        station, Rivero and his girlfriend were taken inside and sat down in the roll call

        room, with the girlfriend with her back to a large glass window and Rivero to her

        right about 5 feet away. While paperwork was being done, Perez approached

        Rivero, who was still handcuffed behind his back, and picked him up by his hair.

        Perez then punched Rivero in the chest, struck the back of his neck when he was

        doubled over, and then body slammed him to the ground several times. While on

        the ground, Perez kicked Rivero several times in the ribs. Rivero complained of

        inability to breathe at which point Perez picked up Rivero and slammed him back

        into his chair. It is worth noting that Perez had three prior complaints, two for

        excessive force and one for improper procedure. This incident generated an

        Internal Affairs investigation resulting in no action being taken against Perez. The

        Disposition section of the report, signed by the Chief of Police, indicates that Perez

        should be counseled for using “cuss words.” It should be further noted that Perez

        is now a Lieutenant in the Department.

  38.   In addition to the foregoing, based on Plaintiff’s counsel’s Public Records requests

        to the City, the City has produced over 1000 pages of Excessive Use of Force

        complaints and investigative materials covering 2010 through 2017. It is evident
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 16 of 27



        from review of those records, some of which are summarized above, that the City

        and Department rarely, if ever, take any remedial or disciplinary action against their

        police officers.   In all of the Excessive Use of Force reports and documents

        produced by the City to Plaintiff’s counsel, the City and Department never took

        disciplinary action against any officer, except for Officer Medina, who had multiple

        sustained complaints of excessive use of force. As result of the City’s and

        Department’s failure to act on many credible reports and complaints, the City and

        Department have created an atmosphere in its police force where officers believe

        that they are free to violate the civil rights of citizens without fear or concern of

        reprisal or consequences by the City or the Department. This is a situation which

        this Court must not condone or permit to continue.

  39.   Furthermore, based on Brady Reports from the State Attorney’s Office received

        pursuant to public records requests, as of 2018 (this incident occurred in 2017)

        there were 15 open, unresolved excessive use of force investigations involving

        shootings by City of Hialeah officers, including at least 4 officers involved in the

        incidents above. (See Exhibits B & C attached hereto.)

                  COUNT I – VIOLATION OF CIVIL RIGHTS UNDER § 1983
                                   AGAINST THE CITY

  40.   Mrs. Perez re-alleges the allegations of paragraphs 1-39, supra, and incorporates

        them as if stated herein in full.

  41.   At all times material hereto, Defendant City permitted, tolerated, and caused a

        pattern or practice of unjustified and dangerous high speed chases and excessive,

        unjustified, unreasonable, and/or illegal use of force against members of the public

        by police officers of the Defendant City. Although such acts were improper, police
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 17 of 27



        officers involved were not prosecuted and/or disciplined and/or retrained. In fact,

        some of said incidents were covered up with official claims that the police officers’

        acts were justified and proper. As a result, the City’s police officers, including the

        individual Defendants who chased and shot Machado, were caused and

        encouraged to believe that members of the public could be subjected to illegal use

        of force and high speed chases and that such illegal conduct would be permitted

        by the City.

  42.   In the instant matter, the individual police officers named acted at all times material

        hereto under color of law and within the course and scope of their employment as

        an officer of the Department.

  43.   A reasonable officer standing in the shoes of the named individual defendants and

        confronted with the same circumstances would believe that no force—much less

        deadly force—was necessary in the situation. At the time he was shot, Machado

        brandished no weapon and posed no threat to the safety of the officers, himself,

        or others.

  44.   The City was responsible for following and implementing all relevant laws, rules,

        regulations, and policies with regard to screening, hiring, retaining, training,

        supervising, controlling, disciplining, and assigning to duties the officers of the

        Department.

  45.   The City was deliberately, callously, or recklessly indifferent to the rights of

        individuals, particularly Machado, in that it instituted a custom or policy of

        negligently, recklessly, or willfully failing properly to screen, hire, retain, train,
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 18 of 27



        supervise, control, discipline, and assign to duties the officers of the Department,

        notwithstanding the frequency of incidents of excessive use of force.

  46.   The Department and the City had a custom or practice of engaging in use of

        excessive force, including lethal force when the circumstances called for less-than-

        lethal force or no force, against individuals such as Machado.

  47.   The Department and the City had a custom or practice of engaging in unjustified

        high speed chases and using excessive force, including lethal force when the

        circumstances called for less-than-lethal force or no force, when alternative means

        of handling the situation were available.

  48.   The Department and the City failed by custom or practice to have any effective

        policy or procedure to prevent improper high speed chases and the use of

        excessive force against individuals such as Machado.

  49.   The City failed to determine whether members of the Department, particularly the

        individual defendants named herein, posed a threat to the public as a result of their

        officers’ propensity to commit unlawful acts and to engage in violent activity.

  50.   The Department and the City acted with deliberate, callous, or reckless

        indifference to the constitutional rights of Machado.

  51.   The City knew or should have known that its deliberate, callous, or reckless

        indifference foreseeably would result in injury to members of the public, including

        Machado.

  52.   In light of the excessive number and frequency of officer-involved incidents of

        excessive use of force, including shootings, the need for the City to train or retrain
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 19 of 27



        officers on the use of force and to investigate and discipline officers involved in

        such incidents was obvious.

  53.   Despite its knowledge of the dangerous propensities of the members of the

        Department, including the individual defendants herein, the City failed and refused

        to remove such members of the Department from their positions as police officers,

        failed and refused to take meaningful disciplinary action against such members of

        the Department, and failed to provide redress for members of the public, such as

        Machado, who have been injured thereby.

  54.   The City, through its deliberate, callous, or reckless indifference, failed to ensure

        that the members of the Department, particularly the individual defendants, while

        acting within the course and scope of their employment and while acting under

        color of law, would not violate the constitutional and statutory rights of the public,

        including Machado.

  55.   The Department, through its officers, maintained a custom or policy of using

        excessive force and engaging in unjustified and dangerous high speed chases.

  56.   The City caused, permitted, and tolerated a pattern or practice of unjustified,

        unreasonable, unlawful, and excessive use of force and police instigated high

        speed chases against members of the public by officers of the Department, and

        failed to prosecute, discipline, or train the officers involved, causing and

        encouraging the members of the Department to believe that individuals could be

        subjected to the use of excessive force and that police officers could engage in

        unjustified and dangerous high speed chases, and that the City would permit and

        protect such conduct.
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 20 of 27



  57.   The above-described conduct represents a pattern or practice by which members

        of the public were injured or killed by the intentional and/or reckless misconduct of

        the City’s police officers and/or that serious incompetence or misbehavior was

        widespread throughout the Department.

  58.   The City established and maintained a system of reviewing incidents and

        complaints of abuse of authority, such as, inter alia, the excessive use of force by

        members of the Department, that failed to identify the abuse of authority and use

        of excessive force as such and failed to subject the officers involved to appropriate

        supervision, discipline, and training, so that it has become the custom, policy,

        pattern, or practice of the City to encourage and tolerate such abuse of authority

        and use of excessive force. Of over 1,000 use-of-force incidents reviewed, the

        Department found less than 3% to be sustained.

  59.   The City, through the Department, has maintained a longstanding, wide spread

        history of failing properly hire, train, supervise, and/or discipline its officers for, inter

        alia, illegal use of force, even though there has been repeated, widely publicized

        notice of the unlawful and improper conduct of its employees.

  60.   The above referenced acts, omissions, policies, and customs of the City caused

        its police officers, including the individually named defendants, to believe that such

        acts of improper use of force and improper high speed chases would not be

        properly monitored by supervisory officers, and would not be properly investigated

        or sanctioned, but instead would be tolerated. The foreseeable result of these acts,

        omissions, policies, or customs is that officers, like the individually name

        defendants, were more likely to use improper or excessive force.
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 21 of 27



  61.   The actions of the Department and the City violated Machado’s clearly established,

        well-settled, and constitutionally protected rights to not be deprived of his life, to

        not be deprived of his liberty without due process of law, and to be free from the

        use of excessive, unreasonable, and unjustified force against his person.

  62.   Machado was a victim of such abuse of lawful authority and Defendants’ illegal

        acts were the direct result of the above-described acts, omissions, policies, or

        customs of the City.

  63.   As a direct and proximate result of the deprivation of his constitutionally protected

        rights, Machado lost his life and incurred damages, including physical pain and

        suffering and emotional trauma and suffering.

  64.   The Plaintiff, Perez, as the Personal Representative of the Estate of Lester Jesus

        Machado, claims damages for the Machado’s wrongful, including but not limited to

        the loss of his income, net accumulations, funeral expenses, services, protection,

        care, assistance, society, companionship, comfort, guidance, counsel, and advice,

        as well as physical pain and suffering and emotional trauma and suffering.

        WHEREFORE, the Plaintiff, Yoslaisy Perez, as the Personal Representative of the

  Estate of Lester Jesus Machado, prays that this Honorable Court enter judgment against

  the Defendant, CITY OF HIALEAH, for violating 42 U.S.C. § 1983, declare the acts of the

  CITY OF HIALEAH violative of Lester Jesus Machado’s constitutionally protected rights,

  award compensatory damages, and award attorney’s fees and costs pursuant to 42

  U.S.C. § 1988(b), along with any and all other relief the Court deems proper and just.

   COUNT II – VIOLATION OF CIVIL RIGHTS UNDER § 1983 AGAINST Antonio Luis,
   Teannie Hernandez, Maria Benitez, Lorenzo Rodriguez, James Burke, Jose Pico,
        Jose Abel, Adrian Vidal, Daniel Garcia, Esteban Holland, Felix Elias,
                                  and Daniel Gato
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 22 of 27




  65.   Perez re-alleges the allegations of paragraphs 1- 39, supra, and incorporates them

        as if stated herein in full.

  66.   When Luis, Hernandez, Benitez, Rodriguez, Burke, Pico, Abel, Vidal, Garcia,

        Holland, Elias, and Gato chased, accosted, shot, and killed Machado, they

        subjected Machado to the deprivation of clearly established rights, privileges, and

        immunities secured by the Constitution and laws of the United States, including

        the right to not be deprived of life and liberty without due process of law and the

        right to be free from the use of excessive force against his person.

  67.   The named officers’ conduct was committed with deliberate, callous, or reckless

        indifference to Machado’s constitutional rights.

  68.   Any reasonable officer standing in the shoes of the named officers would have

        known that their conduct foreseeably would result in the deprivation of Machado’s

        constitutional rights.

  69.   Alternative means, other than a high speed chase through the City and county,

        and the use of lethal force, were available to handle the situation. Specifically,

        there was no reason in the first place to initiate a chase of Machado because

        Machado was stopped for a simple traffic infraction; at that time, the officer who

        stopped him, had his automobile tag number from which Machado’s identification

        and location of home was easily discernible.       Initiating a chase under these

        circumstances was in violation of clearly established Departmental policy.

        Furthermore, during the chase, a Hialeah Sergeant ordered the chase to be

        discontinued.      However, Luis, a Lieutenant in the Department, wrongfully
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 23 of 27



        countermanded that Sergeant’s order to stop the chase, which was also a violation

        of a clearly established policy of the Department.

  70.   There was at stake no governmental interest in the named officers’ interaction with

        Machado: Machado was not a threat to the officers, himself, or others; Machado

        was not actively resisting arrest; Machado made no threatening moves; Machado

        was not fleeing at the time he was shot as his vehicle had crashed.

  71.   As a direct and proximate result of the deprivation of his constitutionally protected

        rights, Machado lost his life and incurred damages, including physical pain and

        suffering and emotional trauma and suffering.

  72.   The Plaintiff, Perez, as the Personal Representative of the Estate of Lester Jesus

        Machado, claims damages for the wrongful death of Machado, including but not

        limited to the loss of his income, services, protection, care, assistance, society,

        companionship, comfort, guidance, counsel, and advice, as well as physical pain

        and suffering and emotional trauma and suffering.

        WHEREFORE, the Plaintiff, Yolaisy Perez, as the Personal Representative of the

  Estate of L:ester Jesus Machado, prays that this Honorable Court enter judgment against

  the Defendants, Jose Abel, Adrian Vidal, Daniel Garcia, Esteban Holland, Felix Elias, and

  Daniel Gato, for violating 42 U.S.C. § 1983, declare their acts violative of Lester Jesus

  Machado’s constitutionally protected rights, award compensatory damages, award

  punitive damages, and award attorney’s fees and costs pursuant to 42 U.S.C. § 1988(b),

  along with any and all other relief the Court deems proper and just.

                  COUNT III – WRONGFUL DEATH AGAINST THE CITY
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 24 of 27



  73.   Perez re-alleges the allegations of paragraphs 1-39, supra, and incorporates them

        as if stated herein in full.

  74.   This is an action for damages brought pursuant to the Florida Wrongful Death Act,

        sections 768.16 to .26, Florida Statutes, and section 768.28, Fla. Stat.

  75.   Perez has been, or will be named Personal Representative of Lester Jesus

        Machado’s Estate.

  76.   The survivors in this wrongful death action are Machado’s mother, Perez, and

        Machado’s father, Juan Machado.

  77.   At all times material hereto, Defendants Luis, Hernandez, Benitez, Rodriguez,

        Burke, Pico, Abel, Vidal, Garcia, Holland, Elias, and Gato were agents, servants,

        or employees of the City, acting within the course and scope of their employment.

  78.   At all times material hereto, the named officers illegally chased and/or used their

        firearms with the knowledge, consent, and permission of the City.

  79.   Police officers have a common-law duty to exercise reasonable care in carrying

        out their law-enforcement responsibilities.

  80.   The named officers breached that duty by using their firearms in a careless and

        negligent manner so as to legally, directly, and proximately cause the wrongful

        death of Machado.

  81.   A reasonable officer standing in the shoes of the named officers and confronted

        with the same circumstances would believe that it was not necessary to engage in

        a high speed chance and that no force—much less deadly force—was necessary

        in the situation.

  82.   Alternative means of handling the situation were available to the named officers.
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 25 of 27



  83.   As a direct and proximate result of the breach of duty by the named officers,

        Machado was killed.

  84.   As a further direct and proximate result of the breach of their duties by the named

        officers, Perez suffered damages, including the loss of Machado’s support and

        services, mental pain and suffering, and funeral and burial expenses; the Estate

        of Lester Jesus Machado suffered the loss of prospective net accumulations.

  85.   The City is vicariously liable for the actions and omissions of the named officers,

        who were acting within the course and scope of their employment when they shot

        and killed Machado.

        WHEREFORE, in light of the foregoing, the Plaintiff, Yolaisy Perez, as the

  Personal Representative of the Estate of Lester Jesus Machado, prays that this

  Honorable Court enter judgment against the Defendant, CITY OF HIALEAH, and award

  damages for loss of support and services, mental pain and suffering, funeral and burial

  expenses, and lost prospective net accumulations, along with all other relief the Court

  deems proper and just.

         COUNT IV – WRONGFUL DEATH AGAINST ANTONIO LUIS, TEANNIE
    HERNANDEZ, MARIA BENITEZ, LORENZO RODRIGUEZ, JAMES BURKE, JOSE
   PICO .JOSE ABLE, ADRIAN VIDAL, DANIEL GARCIA, ESTEBAN HOLLAND, FELIX
                          ELIAS AND DANIEL GATO.

  86.   Perez re-alleges the allegations of paragraphs 1-39, supra, and incorporates them

        as if stated herein in full.

  87.   This is an action for damages brought pursuant to the Florida Wrongful Death Act,

        sections 768.16 to .26, Florida Statutes.

  88.   Perez has been, or will be named Personal Representative of Lester Jesus

        Machado’s Estate.
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 26 of 27



  89.   The survivors in this wrongful death action are Machado’s mother, Perez, and

        Machado’s father, Juan Machado.

  90.   Police officers have a common-law duty to exercise reasonable care in carrying

        out their law-enforcement responsibilities.

  91.   Luis, Hernandez, Benitez, Lorenzo Rodriguez, Burke, Pico, Abel, Vidal, Garcia,

        Holland, Elias, and Gato breached that duty when they illegally chased and shot

        Machado and killed him.

  92.   Reasonable officers standing in the shoes of the named officers and confronted

        with the same circumstances would believe that it was not necessary to chase

        Machado, and that no force—much less deadly force—was necessary in the

        situation.

  93.   Alternative means of handling the situation were available to the named officers.

  94.   The conduct of the named officers in interacting with Machado was committed in

        a manner exhibiting wanton and willful disregard of human rights and safety.

  95.   the named officers intentionally caused bodily harm or offensive contact to the

        person of Machado by shooting and killing him.

  96.   At no time did Machado consent to such offensive contact or bodily harm.

  97.   As a direct and proximate result the breach of their duty by the named officers,

        Machado was killed.

  98.   As a further direct and proximate result of breach of duties by the named officers,

        Perez suffered damages, including the loss of Machado’s support and services,

        mental pain and suffering, and funeral and burial expenses; the Estate of Lester

        Jesus Machado suffered the loss of prospective net accumulations.
Case 1:19-cv-24047-DLG Document 1 Entered on FLSD Docket 09/30/2019 Page 27 of 27



         WHEREFORE, in light of the foregoing, the Plaintiff, Yolaisy Perez, as the

  Personal Representative of the Estate of Lester Jesus Machado, prays that this

  Honorable Court enter judgment against the Defendants, Antonio Luis, Teannie

  Hernandez, Maria Benitez, Lorenzo Rodriguez, James Burke, Jose Pico, Jose Abel,

  Adrian Vidal, Daniel Garcia, Esteban Holland, Felix Elias and Daniel Gato, and award

  damages for loss of support and services, mental pain and suffering, funeral and burial

  expenses, and lost prospective net accumulations, as well as punitive damages, along

  with all other relief the Court deems proper and just.


  Dated this 30th day of September, 2019.

                                            Respectfully submitted,

                                            /s/ Domingo C. Rodriguez
                                            Domingo C. Rodriguez, Esq. (F.B.N. 394645)
                                            domingo@rlomiami.com
                                            Rodriguez Law Office, LLC
                                            95 Merrick Way, Suite 720
                                            Miami, Florida 33134
                                            Tel: (305)774-1477~Fax: (305)774-1075

                                            and

                                            Roberto E. Pertierra, Esq. (F.B.N. 616370)
                                            robertopertierra@gmail.com
                                            Roberto E. Pertierra, P.A.
                                            2655 Le Jeune Road, Ste 1105
                                            Miami, FL 33134
                                            Tel: (305) 444-0011
